Citation Nr: 0211168	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to November 
1966.  The veteran died in December 1989.  The appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2001, the 
Board remanded this case to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran died in December 1989; the cause of death 
listed on his death certificate is arteriosclerotic 
cardiovascular and cerebrovascular disease.

2.  At the time of death, the veteran did not have any 
service connected disabilities, nor had he filed a claim 
seeking compensation for any disability.  

3.  Arteriosclerotic cardiovascular or cerebrovascular 
disease was not manifested in service, or within one year 
following the veteran's discharge from active duty, and is 
not shown to have been related to service.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records do not show arteriosclerotic 
cardiovascular or cerebrovascular disease.  On retirement 
evaluation in June 1966, the veteran's lung and chest were 
found to be normal.  He denied having pain or pressure in his 
chest, high or low blood pressure, and palpitation or a 
pounding heart. 

Records indicate that the veteran was treated for an infected 
right second toe in October 1989.  Past medical history cited 
in October 1989 was significant for noninsulin-dependent 
diabetes and gout.  A three-month history of a right second 
toe ulcer was reported.  He underwent partial amputation of 
the right second toe.

The veteran died in December 1989; the cause of death listed 
on his death certificate is arteriosclerotic cardiovascular 
and cerebrovascular disease.

In her August 1997 claim, the appellant indicated that she 
found a pencil copy of VA Form 21-526 that her husband 
"supposedly filed with the VA prior to his death".  She has 
not submitted the form as was indicated she would.

In January 1998, the RO requested the appellant to submit 
additional evidence to show that her husband was treated for 
the disabilities that caused his death since discharge from 
service.  The RO obtained medical records from Hahnemann 
Hospital in Philadelphia, Pennsylvania. 

In March 1999, the appellant contended that after 24 years of 
service the veteran developed arteriosclerosis, hypertension, 
and a high level of stress due to combat situations and from 
diabetes mellitus.  The appellant stated that although the 
veteran had filed a claim for these conditions, the claim was 
never adjudicated as he passed away prior to the completion 
of the claims.  

In a July 1999 response, the RO cited the appellant's 
contention that her husband had filed a claim seeking 
compensation shortly before his death for several conditions, 
including a heart disorder and stress.  The RO reported that 
they did not have any record of any claim from the veteran.  
The appellant was asked to specify when and where the claim 
was filed.  No response was received.

At a hearing before the undersigned Member of the Board in 
November 2000, the appellant contended that the veteran took 
aspirin during service due to chest pain.  When asked whether 
she was aware of any diagnosis of a heart problem while he 
was in the service, she responded that she did not.  The 
undersigned Member of the Board explained to the appellant 
the type of evidence that would be helpful with her claim.  
When asked when the veteran's diabetes began, she responded 
that it began sometime in 1980.

In February 2001, the Board remanded this case to the RO for 
additional development.  The appellant was to be asked to 
provide the names, addresses and approximate dates of 
treatment of all medical care providers who treated the 
veteran from 1942 through 1989.  In September 2001, the RO 
contacted the appellant with this request for information.  
No response was received.  The appellant's representative 
prepared written argument in April and August 2002.

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  The claim has been considered on the merits.  The 
appellant has not indicated that any available pertinent 
records remain outstanding.  

It is not in dispute that the veteran died of 
arteriosclerotic cardiovascular disease.  Consequently, there 
is no need to obtain a medical opinion on that matter.  
Likewise, there is no indication of arteriosclerotic 
cardiovascular disease in service.  Hence, a medical opinion 
regarding a nexus between the veteran's death-causing disease 
and service also is not indicated.

Regarding the duty to notify, communications from the RO to 
the appellant, including the rating decision and statement of 
the case, have kept her apprised of what she must show to 
prevail in her claim and of what evidence the RO has 
received.  The undersigned Member of the Board informed her 
of the type of evidence that she would need to submit that 
could be helpful in her claim.  A September 2001 letter to 
the appellant cited the VCAA.  The Board's remand of February 
2001 was entirely based on the enactment of the VCAA.  These 
communications contain explanations of the type of evidence 
necessary to substantiate her claim as well as an explanation 
of what evidence was to be provided by her and what evidence 
the VA would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of 
the efforts already made over the years, further attempts at 
development are not justified.  

III.  Analysis

To establish service connection for the cause of a  veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
including cardiovascular-renal disease and diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38  U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

During his lifetime the veteran had not established service 
connection for any disability; and when he died, he did not 
have any claims pending with VA.  A "pencil copy" of VA Form 
21-526 suggests that the veteran may have considered filing 
the claim he "supposedly" before his death.  Such claim was 
not received.  However, that does not impact on the instant 
appeal, as it is considered on the merits, de novo, based on 
a review of all pertinent evidence.  The cause of the 
veteran's death was arteriosclerotic 
cardiovascular/cerebrovascular disease.  His service records 
report no treatment for arteriosclerotic cardiovascular or 
cerebrovascular disease.  There is no evidence of pertinent 
disease or injury in service, or of a cardiovascular disease 
or diabetes mellitus in the first postservice year (so as to 
warrant presumptive service connection for such 
disabilities).  No doctor has opined that the diseases that 
caused the veteran's death are related to service and 
postservice medical records provide no basis for establishing 
a causal link between the death-causing diseases and service.

The Board also notes the lapse of many years between the 
veteran's separation from service in 1966 and the first 
treatment for the claimed disorders.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

To prevail in her claim of service connection for the cause 
of the veteran's death, the appellant must have supporting 
evidence relating the death-causing disease to service. There 
is nothing in the evidence of record that provides a basis 
for attributing the veteran's death to disease or injury that 
was incurred or aggravated in service.  Consequently, service 
connection for the cause of the veteran's death is not 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

